      Case 4:18-cv-04020 Document 37 Filed on 07/21/21 in TXSD Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 UNITED STATES OF AMERICA                          )
                                                   )
             Plaintiff,                            )
                                                   )
             v.                                    )    Civil Action No. H-18-4020
                                                   )
 AMARJIT K. GILL, as PERSONAL                      )
 REPRESENTATIVE OF THE ESTATE OF                   )
 JAGMAIL GILL, and                                 )
 AMARJIT K. GILL                                   )
                                                   )
             Defendants,                           )


     UNOPPOSED UNITED STATES’ MOTION TO STAY THE CASE PENDING THE
                OUTCOME OF THE FIFTH CRICUIT DECISION

       The Plaintiff the United States of America moves the Court to stay and administratively

close this case pending the outcome of United States v. Alexandru Bittner, Case No. 20-40597,

in the United States Court of Appeals for the Fifth Circuit, and states as follows:

       The IRS assessed non-willful FBAR penalties separately against Jagmail Gill and

Amarjit Gill for their failure to report the existence of foreign accounts on a per account basis.

See 31 U.S.C. § 5321(a)(5)(B)(i). The United States’ position and the IRS’ assessments in this

case conflict with the non-binding authority on whether the maximum penalty is $10,000 per

account violation and or per annual form violation. See United States v. Bittner, 469 F. Supp. 3d

709 (E.D.Tex., 2020)($10,000 per year), United States v. Boyd, 2021 WL 1113531 (C.A.9 (Cal.),

2021) ($10,000 per year), United States v. Kaufman, 2021 WL 83478 (D. Conn. 2021)($10,000

per year).

       The United States v. Bittner case is on appeal to the Fifth Circuit Court of Appeals. See

United States v. Alexandru Bittner, Case No. 20-40597, in the United States Court of Appeals for
      Case 4:18-cv-04020 Document 37 Filed on 07/21/21 in TXSD Page 2 of 4




the Fifth Circuit. Thus, the Fifth Circuit will be deciding the issue of whether the non-willful

FBAR penalty under 31 U.S.C. §§ 5321(a)(5)(A) and (a)(5)(B)(i) is a per account or a per form

violation. Briefing in the Fifth Circuit Case, United States v. Alexandru Bittner, Case No. 20-

40597 is complete. And the Fifth Circuit’s decision would be binding precedent that directly

affects the outcome of the consildated instant case since all the assessments against Jagmail Gill

and two assessments against Amarjit Gill exceed $10,000 per year.

       In the present case, Jagmail and Amarjit Gill had signature authority, control or authority

over, or an interest in foreign bank accounts for as follows:

              Year         Total Number Jagmail Gill’s            Total Number of Amarjit
                                Foreign Accounts                   Gill’s Foreign Accounts
              2005                     15                                      2
              2006                     17                                      2
              2007                     18                                      3
              2008                     22                                      4
              2009                     22                                      2
              2010                     25                                      2
              Total                   119                                     15

       Despite having a legal obligation to file FBARs, Jagmail Gill and Amarjit Gill failed to

timely file FBARs for 2005-2010 reporting their foreign accounts. Due to Jagmail and Amarjit

Gill’s non-willful failure to timely file FBARs reporting his financial interest in the foreign bank

accounts, the IRS assessed non-willful FBAR penalties against them individually on a per

account basis pursuant to 31 U.S.C. § 5321(a)(5) on October 28, 2016, as follows:

            Tax Year            Amount of Assessment            Amount of Assessment
                                against Jagmail Gill            against Amarjit Gill
            2005                $ 89,335                        $1,000
            2006                $106,739                        $1,000
            2007                $115,568                        $9,537
            2008                $134,236                        $15,683
            2009                $140,143                        $10,000
            2010                $154,827                        $15,000
            Total               $740,848                        $52,220


                                                 2
      Case 4:18-cv-04020 Document 37 Filed on 07/21/21 in TXSD Page 3 of 4




       If the Fifth Circuit determines that the non-willful FBAR penalty under 31 U.S.C. §§

5321(a)(5)(A) and (a)(5)(B)(i) is a per year/form violation, the non-willful penalty would be

capped or maxed out at $10,000 per year. As result, the amount at issue, for Jagmail Gill would

be reduced from $740,848 to $60,000. (six years x $10,000 per year). The amount at issue for

Amarjit Gill would be reduced to $41,537.1

       The potentional significant reductions in the amounts at issue in the case impact the

parties’ decisions as to prosecuting, defending, discovery and settlement discussions of the case.

       To conserve the parties and this Court’s resources and time, the United States requests

that this case be stayed and administratively closed until the Fifth Circuit renders its decision in

United States v.Alexandru Bittner, Case No. 20-40597. After the Fifth Circuit’s decision, the

parties can move to re-open the case and continue forward.

       The request is not made for delay but to conserve the parties and court’s resources.

       Plaintiff's counsel has conferred with Defendants’ counsel, and Defendants do not oppose

the relief requested.

                                               DAVID A. HUBBERT
                                               Acting Assistant Attorney General

                                               /s/ Herbert W. Linder
                                               HERBET W. LINDER
                                               Ohio Bar No. 0065446
                                               Attorney, Tax Division
                                               Department of Justice
                                               717 N. Harwood, Suite 400
                                               Dallas, Texas 75201
                                               (214) 880-9754
                                               (214) 880-9741 (facsimile)
                                               Herbert.W.Linder@usdoj.gov
                                               ATTORNEYS FOR THE UNITED STATES



1
 The 2008 and 2009-year assessments would be reduced by $5,683 and $5,000 respectively, or
$10,683 in total. ($52,220 – $10,683 = $41,537).
                                                  3
     Case 4:18-cv-04020 Document 37 Filed on 07/21/21 in TXSD Page 4 of 4




                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Defendants, Joshua Smeltzer, on July 20, 2021,
and he stated that he was not opposed to the relief sought in the motion.

                                                    /s/ Herbert W. Linder
                                                    Herbert W. Linder




                                CERTIFICATE OF SERVICE

        I certify that on July 21, 2021, notice of filing of this document was made by delivery of
the notice of electronic filing that is automatically generated by ECF on the following registered
ECF users pursuant to Local Rule 5.1:

Nicole M. Elliott
HOLLAND & KNIGHT
800 17th Street NW, NW, Suite 1100
Washington, D.C. 20006

JOSHUA D. SMELTZER
DAVID C. GAIR
1601 Elm Street, Suite 4600
Dallas, Texas 75201




                                                    /s/Herbert W. Linder
                                                    HERBERT W. LINDER




                                                4
